Exhibit 10.13

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Third Amendment") is dated and
effective as of November 30, 2013 (the "Third Amendment Effective Date") by and
among FIFTH THIRD BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent for the Lenders,
PATRICK INDUSTRIES, INC., as Borrower, and ADORN HOLDINGS, INC., as Guarantor.

 

Recitals

 

A.     Borrower, Lenders and Administrative Agent are parties to that certain
Credit Agreement, dated October 24, 2012 (as amended by that certain First
Amendment to Credit Agreement dated November 16, 2012 and that certain Second
Amendment to Credit Agreement dated June 28, 2013, the "Credit Agreement").

 

B.     Borrower has requested that Lenders and Administrative Agent amend and
modify the Credit Agreement.

 

C.     Subject to the terms and conditions stated in this Third Amendment, the
parties are willing to modify and amend the Credit Agreement, as provided in
this Third Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder,
Lenders, Administrative Agent, Borrower and Guarantor agree as follows:

 

1.     Definitions. Except as otherwise expressly stated in this Third
Amendment, all terms used in the Recitals and in this Third Amendment that are
defined in the Credit Agreement, and that are not otherwise defined herein,
shall have the same meanings in this Third Amendment as are ascribed to them in
the Credit Agreement.

 

2.     Amendment of Section 9.3(c). Section 9.3(c) of the Credit Agreement is
amended and restated as of the Third Amendment Effective Date to read as
follows:

 

"(c)     during fiscal year 2013, Investments by the Borrower or any of its
Subsidiaries in the form of Capital Expenditures not to exceed $12,000,000;
during fiscal year 2014 and each fiscal year thereafter, Investments by the
Borrower or any of its Subsidiaries in the form of Capital Expenditures not to
exceed $10,000,000;"

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Representations of Borrower.  Borrower represents and warrants to Lenders
and Administrative Agent as follows:

 

(a)  The execution, delivery and performance of this Third Amendment and all
agreements and documents delivered pursuant hereto by Borrower has been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Borrower, or its articles of incorporation or
bylaws, as applicable, or result in a breach of or constitute a default under
any material agreement, lease or instrument to which Borrower is a party or by
which Borrower or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Borrower of this
Third Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this Third Amendment and all agreements and documents delivered pursuant
hereto by Borrower are the legal, valid and binding obligations of Borrower, as
a signatory thereto, and enforceable against Borrower in accordance with the
terms thereof.

 

(b) After giving effect to the amendments contained in this Third Amendment, the
representations and warranties contained in Article VII of the Credit Agreement
are true and correct in all material respects on and as of the Third Amendment
Effective Date with the same force and effect as if made on and as of the Third
Amendment Effective Date, except that the representation in Section 7.15 of the
Credit Agreement shall be deemed to refer to the financial statements of
Borrower most recently delivered to Lenders and Administrative Agent prior to
the Third Amendment Effective Date. 

 

(c) No Event of Default or, to the knowledge of Borrower, Default shall have
occurred and be continuing under the Credit Agreement as of the Third Amendment
Effective Date.

 

4.     Consent and Representations of Guarantor. Guarantor represents and
warrants to Lenders and Administrative Agent as follows:

 

(a)     Guarantor, by Guarantor's execution of this Third Amendment, expressly
consents to the execution, delivery and performance by Borrower, Lenders and
Administrative Agent of the First Amendment, the Second Amendment and this Third
Amendment and all agreements, instruments and documents delivered pursuant
hereto, and agrees that neither the provisions of the First Amendment, the
Second Amendment or this Amendment nor any action taken or not taken in
accordance with the terms of the First Amendment, the Second Amendment or this
Amendment shall constitute a termination, extinguishment, release, or discharge
of any of its obligations under the Guaranty, dated as of October 24, 2012,
executed by Guarantor in favor of Lenders and Administrative Agent, guaranteeing
to Lenders and Administrative Agent the payment of the Guaranty Obligations (as
such term is defined in the Guaranty) when due (as the same has been and may
hereafter be amended and/or restated from time to time and at any time, the
"Guaranty") or provide a defense, set off, or counterclaim to it with respect to
any Guarantor's obligations under the Guaranty or any other Loan Documents.
Guarantor affirms to Lenders and Administrative Agent that the Guaranty executed
by Guarantor is in full force and effect, is a valid and binding obligation of
Guarantor and continues to secure and support the Guaranty Obligations.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     The execution, delivery and performance of this Third Amendment and all
agreements and documents delivered pursuant hereto by Guarantor has been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Guarantor, or its articles of incorporation or
bylaws, as applicable, or result in a breach of or constitute a default under
any material agreement, lease or instrument to which Guarantor is a party or by
which Guarantor or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Guarantor of
this Third Amendment and all agreements and documents delivered pursuant hereto;
and (iii) this Third Amendment and all agreements and documents delivered
pursuant hereto by Guarantor are the legal, valid and binding obligations of
Guarantor, as a signatory thereto, and enforceable against Guarantor in
accordance with the terms thereof.

 

(c)     The request for and the grant of the confirmations, consents and waivers
given herein shall not establish a course of conduct or dealing among Lenders,
Administrative Agent and Guarantor and shall not impose any obligation on the
Lenders or Administrative Agent to consult with, notify or obtain the consent of
the Guarantor in the future if the financial accommodations provided to the
Borrower should be revised, amended or increased.

 

5.     Conditions.  The obligation of Lenders and Administrative Agent to
execute and to perform this Third Amendment shall be subject to full
satisfaction of the following conditions precedent on or before the Third
Amendment Effective Date:

 

(a)     There shall exist no Event of Default or, to the knowledge of Borrower,
Default.

 

(b)     All liens in favor of Lenders shall be in full force and effect with the
required priority.

 

(c)     This Third Amendment shall have been duly executed and delivered by
Borrower and Guarantor to Lenders and Administrative Agent.

 

6.     Fees. Borrower shall promptly pay all costs and expenses incurred by
Lenders and Administrative Agent in connection with the negotiation, preparation
and closing of this Third Amendment and the other documents and agreements
delivered pursuant hereto, including the reasonable and documented fees and
out-of-pocket expenses of Faegre Baker Daniels LLP, special counsel to
Administrative Agent.

 

7.     Waiver of Defenses and Claims. In consideration of the financial
accommodations provided to Borrower by Lenders as contemplated by this Third
Amendment, Borrower and Guarantor, jointly and severally, hereby waive, release,
and forever discharge Lenders from and against any and all rights, claims or
causes of actions of Borrower or Guarantor against Lenders arising from any
Lender's actions or inactions with respect to the Loan Documents or any security
interest, lien or collateral in connection therewith as well as any and all
rights of set off, defenses, claims, causes of action and any other bar to the
enforcement of the Loan Documents which exist as of the Third Amendment
Effective Date.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Binding on Successors and Assigns. All of the terms and provisions of
this Third Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective successors, assigns and legal representatives.

 

9.     Governing Law/Entire Agreement/Survival/Miscellaneous. This Third
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such state and without giving effect to the
choice or conflicts of laws principles of any other jurisdiction. This Third
Amendment constitutes and expresses the entire understanding between the parties
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings, commitments, inducements or conditions, whether expressed or
implied, oral or written. All covenants, agreements, undertakings,
representations and warranties made in this Third Amendment shall survive the
execution and delivery of this Third Amendment, and shall not be affected by any
investigation made by any person. The Credit Agreement, as amended hereby,
remains in full force and effect in accordance with its terms and provisions.

 

10.     Amendment of Other Loan Documents. All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Third Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. The other Loan Documents are hereby modified and amended to the
extent necessary to conform them to, or to cause them to accurately reflect, the
terms of the Credit Agreement, as modified by this Third Amendment. Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
Third Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.

 

11.     Further Assurances. The parties shall duly execute and deliver, or cause
to be executed and delivered, such further instruments and perform or cause to
be performed such further acts as may be necessary or proper in the reasonable
opinion of any other party to carry out the provisions and purposes of this
Third Amendment.

 

12.     Counterparts. This Third Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. In the event any party
executes and delivers this Third Amendment via facsimile, such party hereby
agrees that for the purposes of enforcement and all applicable statutes, laws
and rules, including, without limitation, the Uniform Commercial Code, rules of
evidence and statutes of fraud: (i) the facsimile signature of such party shall
constitute a binding signature of such party as a symbol and mark executed and
adopted by such party with a present intention to authenticate this Third
Amendment; (ii) the facsimile of this Third Amendment shall constitute a writing
signed by such party; and (iii) the facsimile of this Third Amendment shall
constitute an original of and best evidence of this Third Amendment.

 

[Signatures on following page]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective authorized signatories.

 

 

 

 

PATRICK INDUSTRIES, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy L. Nemeth

 

 

 



Andy L. Nemeth, Executive Vice President-Finance, Chief Financial Officer,
Secretary and Treasurer 

 

 

 

 

 

 

 

ADORN HOLDINGS, INC., as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy L. Nemeth

 

 

 

Andy L. Nemeth, Secretary and Treasurer

 

 

 

 

 

 

  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ David W. O'Neal

 

 

 

David W. O'Neal, Senior Vice President 

 

 

 

 

 



 

 

FIFTH THIRD BANK, as Lender

 

 

       

 

 

           

By:

/s/ Craig Ellis

 

 

Printed:

Craig Ellis

 

 

Title:

Vice President

 




Signature Page to Third Amendment to Credit Agreement  

 

 